443 F.2d 1368
UNITED STATES of America, Appellee,v.Rachel ROBLES, Appellant.
No. 26400.
United States Court of Appeals, Ninth Circuit.
July 20, 1971.

Appeal from the United States District Court for the Southern District of California; Robert C. Belloni, Judge.
Richard A. Walton (argued), of Dahlstrum, Walton & Butts, Los Angeles, Cal., for appellant.
Phillip W. Johnson (argued), Asst. U. S. Atty., Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Criminal Division, San Diego, Cal., for appellee.
Before CHAMBERS and ELY, Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
The unlawful smuggling activities in which the appellant was found to have conspired are reviewed in United States v. Estrada, 441 F.2d 873 (9th Cir. 1971).


2
Viewing the evidence in the light most favorable to the Government, as we are required to do, we cannot say that it was insufficient to support the determination of guilt made by the district judge.


3
We are not persuaded, in the circumstances of this case, that there was such inordinate delay between the time of the commission of the offense and the times of arrest and trial as to have required the District Court to dismiss the indictment. Cf. United States v. Walton, 411 F.2d 283 (9th Cir. 1969); Benson v. United States, 402 F.2d 576 (9th Cir. 1968); Woody v. United States, 125 U. S.App.D.C. 192, 370 F.2d 214 (1966).


4
Affirmed.



Notes:


*
 Hon. Fred M. Taylor, United States District Judge, Boise, Idaho, sitting by designation